UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 GUANG PING ZHU,
                               Plaintiff,
                     -v-                                           16-CV-4091 (JPO)

 SALAAM BOMBAY, INC., et al.,                                           ORDER
                      Defendants.


J. PAUL OETKEN, District Judge:

       On February 28, 2019, Plaintiff Guang Ping Zhu filed a motion to compel Defendant

Ramesh Shah to respond to an information subpoena issued in connection with Plaintiff’s efforts

execute judgments he has obtained against Shah. (Dkt. No. 81.) On March 15, 2019, the Court

denied the motion without prejudice for failure to properly serve Defendant Shah. (Dkt. No. 85.)

On April 17, 2019, Plaintiff filed a new motion to compel. (Dkt. No. 86.) Plaintiff’s motion was

again denied without prejudice to renewal following the conclusion of Shah’s bankruptcy

proceedings. (Dkt. No. 89.) On December 26, 2019, Plaintiff filed a new letter motion to

compel and attached a notice dismissing Shah from the bankruptcy proceeding. (Dkt. No. 90.)

By January 6, 2020, Defendant Shah had not filed an opposition to Plaintiff’s motion, so the

Court issued an order directing Shah to file an opposition on or before January 14, 2020, or else

the motion would be deemed unopposed. (Dkt. No. 91.) On January 14, 2020, Shah’s counsel

filed a letter asking the Court to deny the letter motion to compel because Shah anticipates filing

a new bankruptcy petition or, in the alternative, to extend the time to oppose the motion because

Shah intends to substitute new counsel. (Dkt. No. 92.)

       Shah’s stated intention to re-file his bankruptcy petition at some unspecified future date is

legally irrelevant to the motion to compel. And no reason justifies any further extension; more

than two weeks elapsed between the filing of the letter motion and Shah’s extension request, and,
in any event, Shah has not indicated why he is entitled to have his anticipated future counsel

oppose the letter motion, rather than his current counsel.

         Accordingly, Zhu’s letter motion is granted. Shah is directed to respond to the

information subpoena previously served upon him within seven (7) days. (See Dkt. Nos. 86-1,

86-2.)

         SO ORDERED.

Dated: January 16, 2020
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
